Case 3:19-cv-02258-WQH-DEB Document 13 Filed 01/25/21 PageID.949 Page 1 of 2



  1
  2
  3
  4
  5
                               UNITED STATES DISTRICT COURT
  6
                            SOUTHERN DISTRICT OF CALIFORNIA
  7
  8
      JOVANY ARANDA PEGUEROS,                        Case No. 19-CV-2258-WQH-DEB
  9
                              Plaintiff,
 10                                                  ORDER OF RECUSAL
      vs.
 11
 12   M. POLLARD, Warden, RJDCF ;
      XAVIER BECERRA, Attorney General
 13   of the State of California, Additional
 14   Respondent,

 15                        Defendants.

 16
 17           Pursuant to the Code of Conduct for United States Judge, Canons 2 and 3, in

 18   order to avoid the appearance of impropriety, and because a judge has a duty to

 19   disqualify him or herself if his or her impartiality could reasonably be questioned,

 20   whether or not such impartiality actually exists, this Court must recuse itself from the

 21   above-captioned case nunc pro tunc. See also 28 U.S.C. § 455(a) and (b).

 22         Magistrate Judge Michael Berg was formerly defense counsel in the above

 23   captioned Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.

 24   Petitioner specifically asserts a claim of ineffective assistance against Magistrate

 25   Judge Berg. Based upon the circumstances, the impartiality of the District and

 26   Magistrate Judges in the Southern District of California might reasonably be

 27   questioned. It is therefore determined, pursuant to 28 U.S.C. § 455(a), all District

 28

                                                                   CASE NO. 19-CV-2258-WQH-DEB
Case 3:19-cv-02258-WQH-DEB Document 13 Filed 01/25/21 PageID.950 Page 2 of 2



  1
      and Magistrate Judges in this district must be disqualified from presiding in this case
  2
      and all related matters.
  3
            Accordingly, IT IS ORDERED that all District Judges and Magistrate Judges
  4
      in the Southern District of California, hereby recuse themselves from this case.
  5
            IT IS FURTHER ORDERED this matter will be referred to Sydney R.
  6
      Thomas, Chief Judge of the United States Ninth Circuit Court of Appeals, for the
  7
      assignment of a judge other than from the Southern District of California to sit by
  8
      designation and hear case number 19-cv-2258 and all related matters.
  9
      Dated: January 21, 2021
 10
 11
                                              Hon. Larry Alan Burns
 12                                           Chief United States District Judge
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -2-                       19-CV-2258-WQH-DEB
